EMPLOYMENT AGREEMENT

DATE:

September 6, 2002

PARTIES:

eCollege.com, a Delaware corporation (the "Company")

("Employee")

Robert S. Haimes

, a resident of Colorado



WHEREAS, the Company is engaged in the business of online web production, online
education and online training. Employee is currently employed by the Company as
Senior Vice President of Market and Product Management. The Company desires to
continue to employ and retain the unique experience, abilities, and services of
Employee as Senior Vice President of Market and Product Management, in the
Company's office in Denver, Colorado.

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

EMPLOYMENT
Term
. The term of this Employment Agreement (the "
Agreement
") shall commence on the date first written above. The term of this Agreement
shall continue until termination in accordance with Section 5 of this Agreement,
or until either the Company provides the Employee, or the Employee provides the
Company, with written notice to the contrary.
Duties
. Company shall employ Employee as Senior Vice President of Market and Product
Management. Employee accepts employment with the Company on the terms and
conditions set forth in this Agreement, and agrees to devote his full time and
attention to the performance of his duties under this Agreement. The duties of
Employee are as set forth in Schedule A attached hereto. Employee shall perform
such specific duties and shall exercise such specific authority as may be
assigned to Employee from time to time by the Employee's supervisor, the CEO of
the Company or by the Executive Vice President of the Company. In performing
such duties, Employee shall be subject to the direction and control of the CEO.
Employee further agrees that in all aspects of such employment, Employee shall
comply with the policies, standards, and regulations of the Company established
from time to time, and shall perform his/her duties faithfully, intelligently,
to the best of his/her ability, and in the best interest of the Company
. The devotion of reasonable periods of time by Employee for personal purposes
or charitable activities shall not be deemed a breach of this Agreement,
provided that such purposes or activities do not materially interfere with the
services required to be rendered to or on behalf of the Company;
however, any outside business activities that are not first submitted in writing
to the CEO of the Company, and approved in writing by the CEO shall be deemed a
breach of this Agreement
.

COVENANT NOT TO COMPETE; NON-SOLICITATION; CONFIDENTIALITY Noncompetition.
During the term of this Agreement and for a period of six (6) months after the
termination of this Agreement, Employee shall not, within the United States,
directly or indirectly, (1) own (as a proprietor, partner, stockholder, or
otherwise) an interest of five percent (5%) or more in, or (2) participate (as
an officer, director, or in any other capacity) in the management, operation, or
control of, or (3) perform services as or act in the capacity of an employee,
independent contractor, consultant, or agent of any enterprise engaged, directly
or indirectly, in the online education and online training business or in
competition with any other business conducted by the Company except with the
prior written consent of the CEO of the Company. Employee expressly agrees that
this noncompete provision is necessary to protect the Company's trade secrets,
and is further justified by virtue of the fact that Employee is a member of the
Company's management or executive staff. Employee further acknowledges and
agrees that the restrictions set forth in this Agreement are reasonable.
Non-Solicitation. During the term of this Agreement and for a period of twelve
(12) months after the termination of this Agreement, Employee shall not,
directly or indirectly, contact, solicit or direct any person, firm, or
corporation to contact or solicit, any of the Company's customers, prospective
customers, or business brokers for the purpose of selling or attempting to sell,
any products and/or services that are the same as or similar to the products and
services provided by the Company to its customers during the term hereof. In
addition, the Employee will not disclose the identity of any such business
brokers, customers, or prospective customers, or any part thereof, to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever; and solicit or accept if offered to him/her, with or without
solicitation, on his/her own behalf or on behalf of any other person, the
services of any person who is an employee of the Company, nor solicit any of the
Company's employees to terminate employment with the Company, nor agree to hire
any employee of the Company into employment with himself/herself or any company,
individual or other entity. Confidentiality. Employee acknowledges and agrees
that all product specifications, product planning information, lists of the
Company's customers and suppliers, financial information, and other Company data
related to its business ("Confidential Information") are valuable assets of the
Company. Except for information that is a matter of public record, Employee
shall not, during the term of this Agreement or after the termination of
employment with the Company, disclose any Confidential Information to any person
or use any Confidential Information for the benefit of Employee or any other
person, except with the prior written consent of the Company. Ideas, Inventions.
The Employee recognizes and agrees that all ideas, inventions, enhancements,
plans, writings, and other developments or improvements (the "Inventions")
conceived by the Employee, alone or with others, during the term of his
employment, whether or not during working hours, that are within the scope of
the Company's business operations or that relate to any of the Company's work or
projects, are the sole and exclusive property of the Company. The Employee
further agrees that (1) he will promptly disclose all Inventions to the Company
and hereby assigns to the Company all present and future rights he has or may
have in those Inventions, including without limitation those relating to patent,
copyright, trademark or trade secrets; and (2) all of the Inventions eligible
under the copyright laws are "work made for hire." At the request of and without
charge to the Company, the Employee will do all things deemed by the Company to
be reasonably necessary to perfect title to the Inventions in the Company and to
assist in obtaining for the Company such patents, copyrights or other protection
as may be provided under law and desired by the Company, including but not
limited to executing and signing any and all relevant applications, assignments
or other instruments. Notwithstanding the foregoing, the Company hereby notifies
the Employee that the provisions of this Section 2)c) shall not apply to any
Inventions for which no equipment, supplies, facility or trade secret
information of the Company was used and which were developed entirely on the
Employee's own time, unless (1) the Invention relates (i) to the business of the
Company, or (ii) to actual or demonstrably anticipated research or development
of the Company, or (2) the Invention results from any work performed by the
Employee for the Company. Nondisparagement. During the term of this Agreement
and for a period of two years following the voluntary or involuntary termination
of this Agreement, the Employee shall not make any statements concerning the
Company that would tend to diminish the esteem, respect, good will, or
confidence in which the Company is held by members of the community in which the
Company, or its officers, directors and employees, conduct their business
affairs or that would provoke adverse or derogatory feelings or opinions in such
members of those communities as to the Company. Return of Documents. Employee
acknowledges and agrees that all originals and copies of records, reports,
documents, lists, plans, drawings, memoranda, notes, and other documentation
related to the business of the Company or containing any Confidential
Information shall be the sole and exclusive property of the Company, and shall
be returned to the Company upon the termination of employment with the Company
or upon the written request of the Company. Injunction. Employee agrees that it
would be difficult to measure damage to the Company from any breach by Employee
of Section 2)a), 2)b), 2)c), 2)d) or 2)e) and that monetary damages would be an
inadequate remedy for any such breach. Accordingly, Employee agrees that if
Employee shall breach or take steps preliminary to breaching Section 2)a), 2)b),
2)c), 2)d) or 2)e), the Company shall be entitled, in addition to all other
remedies it may have at law or in equity, to an injunction or other appropriate
orders to restrain any such breach, without showing or proving any actual damage
sustained by the Company. Injunction. No Release. Employee agrees that the
termination of employment with the Company or the expiration of the term of this
Agreement shall not release Employee from any obligations under Section 2)a),
2)b), 2)c), 2)d), 2)e) 2)f) or 2)g). Enforceability; Severability of Covenants.
For purposes of Sections 2)a) and 2)b) above, the covenants in such sections
shall be construed as separate and distinct covenants. In the event a court of
competent jurisdiction finds any of such covenants to be so overbroad as to be
unenforceable, it is the intent of the parties that such covenant be reduced in
scope by the court, but only to the extent deemed necessary by the court to
render the covenant reasonable and enforceable, keeping in mind that it is the
intent of the parties to give the Company the broadest lawful protection. If the
court declines to reduce the scope of a covenant it finds unenforceable, such
unenforceable covenant shall be deemed eliminated and shall not affect the
enforceability of any other covenant contained in this Section. COMPENSATION
Base Compensation; Bonus Compensation. In consideration of all services to be
rendered by Employee to the Company, the Company shall pay to Employee
compensation as described in Schedule A of this Agreement. Other Benefits.
Employee has been provided with a brochure of the Company's general benefits.
Employee agrees and acknowledges that the benefits provided by the Company may
be changed or amended from time to time, and at any time, at the sole discretion
of the Company. COMPANY POLICIES General Policy Descriptions. Employee has been
provided with a description of several policies, standards and regulations of
the Company including a description of the Personal Days Policy, Travel Policy,
and Expense Reimbursement Policy. Abide by All Policies Established by the
Company. Employee agrees to abide by all policies, standards and regulations of
the Company. Changes to Company Policies. Employee agrees and acknowledges that
the Company's policies may be created, eliminated, changed or amended from time
to time, and at any time, at the sole discretion of the Company. TERMINATION
At-Will Employment. Employee agrees and acknowledges that, just as he has the
right to terminate his employment with the Company at any time for any reason,
the Company has the same right, and may terminate his employment with the
Company at any time for any reason. Severance. In the event of the involuntary
termination of Employee by the Company, which termination is not termination for
cause as set forth in Paragraph 5)c) below, the Company shall provide Employee
with severance pay equal to six (6) months of Employee's base salary paid on the
Company's normal payroll dates ("Severance"), plus/less any positive/negative
accrued vacation days, provided that the Employee executes a severance agreement
waiving any claims against the Company and in which the Company waives claims
against the Employee. Immediate Termination. The employment of Employee by the
Company may be terminated immediately in the sole discretion of the either the
CEO, Chairman of the Board, President, Executive Vice President, or the Board of
Directors of the Company upon the occurrence of any one of the following events:
 i.   After Employee receives written notice of conduct which is in violation of
      policies, standards, and regulations of the Company as established from
      time to time and after the prescribed period of time to correct the
      conduct has expired, the Employee willfully and continuously fails or
      refuses to comply with the policies, standards, and regulations of the
      Company;
 ii.  Employee engages in fraud, dishonesty, or any other act of material
      misconduct in the performance of Employee's duties on behalf of the
      Company;
 iii. Employee fails to perform any material provision of this Agreement to be
      performed by Employee, provided however, that if such breach can be cured,
      the Employee will receive reasonable, written notice of breach and
      opportunity to cure such breach; or
 iv.  Employee violates one or more of the rules identified on Schedule B.

FACILITIES AND PERSONNEL Workspace and Supplies. Employee shall be provided a
workspace at the Company's executive headquarters. The Company shall provide all
such facilities, supplies, and services as the Company determines are reasonably
required for the performance of Employee's duties under this Agreement.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF EMPLOYEE No Other Employment
Agreements. Employee represents and warrants to the Company that there is no
employment contract or any other contractual obligation to which Employee is
subject, which prevents Employee from entering into this Agreement or from
performing fully Employee's duties under this Agreement. No Violation of Prior
Agreements. Employee represents, warrants and covenants that Employee shall not,
in the course of employment with the Company, use or provide any information,
intellectual property, or other materials in violation of any prior contractual
obligation. MISCELLANEOUS PROVISIONS Binding Effect. This Agreement shall be
binding on and inure to the benefit of the parties and their heirs, personal
representatives, successors, and assigns. Notices. Any notice, election, waiver,
consent, acceptance or other communication required or permitted to be given
under this Agreement shall be in writing and shall be hand delivered,
transmitted via fax, by e-mail or sent via nationally recognized third party
delivery (such as Federal Express or UPS) for next day delivery, addressed to
the parties as follows:

If to Company:

eCollege.com
Attn: CEO
4900 South Monaco Street
Denver, Colorado 80237
Fax: 1-303-873-7449

If to Employee:

Robert S. Haimes
23042 Black Bear Trail
Conifer, CO 80433

Any notice or other communication shall be deemed to be given at the date the
notice is hand delivered to the individual, the date the notice is sent via fax,
or the date following the date of deposit with any nationally recognized third
party delivery (such as Federal Express or UPS) for next day delivery to the
addressee. The addresses to which notices or other communications shall be sent
may be changed from time to time by giving written notice to the other party as
provided in this Paragraph.

Amendments. This Agreement may be amended only by an instrument in writing
executed by all the parties. Entire Agreement. This Agreement (including the
schedules) sets forth the entire understanding of the parties with respect to
the subject matter of this Agreement and supersedes any and all prior
understandings and agreements, whether written or oral, between the parties with
respect to such subject matter. Employee understands that no individual is
authorized to add, modify or vary the terms of this Agreement except in writing
by the CEO or Executive Vice President of the Company. Counterparts. This
Agreement may be executed by the parties in separate counterparts, each of which
when executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Fax signatures shall have the same
effect as an original signature. Severability. If any provision of this
Agreement shall be invalid or unenforceable in any respect for any reason, the
validity and enforceability of any such provision in any other respect and of
the remaining provisions of this Agreement shall not be in any way impaired
Waiver. A provision of this Agreement may be waived only by a written instrument
executed by the party waiving compliance. No waiver of any provision of this
Agreement shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. Failure to enforce
any provision of this Agreement shall not operate as a waiver of such provision
or any other provision. Further Assurances. From time to time, each of the
parties shall execute, acknowledge, and deliver any instruments or documents
necessary to carry out the purposes of this Agreement. No Third-Party
Beneficiaries. Nothing in this Agreement, express or implied, is intended to
confer on any person, other than the parties to this Agreement, any right or
remedy of any nature whatsoever. Expenses. Except as otherwise provided herein,
each party shall bear its own expenses in connection with this Agreement and the
transactions contemplated by this Agreement. Exhibits. The exhibits and
schedules referenced in this Agreement are a part of this Agreement as if fully
set forth in this Agreement. Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the United States of America and
the State of Colorado. Arbitration.
 i.   Except for any claim to unemployment compensation or workers'
      compensation, any dispute, claim or controversy concerning the terms and
      conditions of this Agreement, any claimed breach thereof, or any aspect of
      Employee's employment with the Company, shall be resolved by arbitration
      in accordance with the National Rules for the Resolution of Employment
      Disputes of the American Arbitration Association, as modified in this
      Agreement, and judgment upon the award rendered by the arbitrator(s) may
      be entered in any court having competent jurisdiction.
 ii.  The arbitrator shall be selected by the mutual agreement of the parties.
      If the amount in dispute exceeds $250,000, the parties shall select, by
      mutual agreement, a panel of three arbitrators, rather than one
      arbitrator, to resolve the dispute.
 iii. The arbitration shall be conducted in Denver, Colorado. Reasonable
      discovery shall be permitted as determined by the arbitrator or
      arbitrators. The Company shall pay the costs of the arbitrator or
      arbitrators for any arbitration under this Agreement. Each party shall
      otherwise pay his, her or its own costs and attorneys fees, except as
      otherwise provided by law.
 iv.  Except as otherwise provided herein, this arbitration procedure is the
      exclusive remedy for any contractual, non-contractual or statutory claim
      of any kind, including claims arising under federal, state and local
      statutory law, including, but not limited to, the Age Discrimination in
      Employment Act of 1967, 29 U.S.C. Section 621 et seq.; Title VII of the
      Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq.; the Americans
      with Disabilities Act, 42 U.S.C. Section 12101 et seq.; the Employee
      Retirement Income Security Act, 29 U.S.C. Section 1001 et seq.; the
      Colorado Anti-Discrimination Act of 1957, C.R.S. Section 24-34-401 et
      seq.; and common law or equitable claims alleging breach of contract,
      defamation, fraud, outrageous conduct, promissory estoppel, violation of
      public policy, wrongful discharge, or any other tort, contract or
      equitable theory. However, this arbitration procedure is not intended to
      preclude the filing of a charge with the EEOC, NLRB or other
      administrative agency by Employee at any time, and, to the extent that
      Employee is required to exhaust administrative remedies before obtaining
      legal relief, Employee can and must exhaust administrative remedies prior
      to pursuing arbitration under this Agreement.
 v.   By signing this Agreement, Employee voluntarily, knowingly and
      intelligently waives any right Employee may otherwise have to seek
      remedies in court, including the right to a jury trial.
 vi.  To the extent any provision of this paragraph shall be invalid or
      unenforceable, it shall be considered deleted from this Agreement and the
      remainder of this paragraph shall remain in full force and effect.

Survival Beyond Termination. All provisions that by their terms survive
termination or expiration and all rights and obligations under those provisions
shall survive any voluntary or involuntary termination or expiration of this
Agreement in accordance with the respective terms of such provisions.



eCollege.com

By:       /s/ Oakleigh Thorne               
Oakleigh Thorne, CEO

         /s/ Robert S. Haimes               


Robert S. Haimes, Individually



SCHEDULE A

COMPENSATION AND DUTIES

 1. SALARY.

Employee's salary shall continue at its current level of $187,000 annually.
Employee's target bonus, pursuant to the eCollege Incentive Compensation Plan
and subject to the discretion of the Board of Directors, is $74,800 and is based
on Employee achieving the individual objectives agreed to by Employee and the
CEO, and approved of by the Company's Compensation Committee ("Approved
Objectives"). SALARY ADJUSTMENT. Employee's base compensation may be increased,
at the time of the next annual merit increases for executive management, as
determined by the Compensation Committee in its sole discretion. BONUS/OTHER
COMPENSATION. Employee bonus compensation, whether in cash, Company stock, or
other consideration, may be provided to Employee as determined from time to time
by the Compensation Committee or the CEO of the Company; the Company has no
requirement to provide Employee with bonus compensation of any type. STOCK
OPTIONS. Employee has previously received stock options. Employee may be issued
additional stock options at the discretion of the Board of Directors and subject
to approval of the Compensation Committee. All unvested options shall vest on a
Change in Control of the Company if Employee is terminated within the first
twelve (12) months after the Change in Control provided termination is not
pursuant to Section 5)c) of this Agreement. All terms of the options shall be
more fully described in the Stock Option Agreement. JOB DESCRIPTION. As Senior
Vice President of Market and Product Management, Employee is responsible for
directing the company's marketing and product management activities. Employee's
general duties include:
 a. Strategic development: Work across the executive team to define &
    communicate the company positioning and product benefits;
 b. Product Plan Development: Create annual product plans; establish processes
    to move projects effectively through all steps in ideation; definition
    (including business cases); development; development and deployment of new
    product initiatives;
 c. Marketing plan development: Direct marketing objectives, strategies, and
    tactics; establish annual tactical calendar;
 d. Direct tactical execution including creative direction and evaluation for
    all active projects;
 e. Performance tracking of department initiatives, programs and processes -
    Establish expectations and criteria for review and assessment;
 f. Coordinate cross-functioning relations of all internal departments; and
 g. Develop and manage annual marketing and product management budgets.

5) OTHER DUTIES. Employee's duties may vary from time to time as determined by
the CEO or the Executive Vice President of the of the Company.

Employee acknowledges that he has read and fully understands all terms set forth
in this Schedule A

.





      /s/ Robert S. Haimes          
Robert S. Haimes



SCHEDULE B

All employees must abide by the following rules of the Company:

HONESTY.
Employees shall conduct their affairs with honesty and integrity and shall not
engage in fraud, dishonesty or any act of material misconduct.
SIGNING AGREEMENTS.
Employees shall not sign any document or agreement that creates a legally
binding obligation on the Company. The only persons authorized to sign
agreements are the CEO and the Executive Vice President.
WRITTEN AGREEMENT.
All employees of the Company and all independent contractors of the Company must
have a signed, written agreement with the Company prior to performing work for
the Company.

Any violation of the above rules may result in disciplinary action, including
termination of any employee found to have violated one or more of the above
rules.